DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 11-20 of the US Patent Application No. 15/944,185 filed 04/03/2018 are presented for examination.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 9-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipage by Phan et al. (US 10,321,910).
Regarding claim 9, Phan discloses a method for deploying stent across adjacent tissue layers (see Title), the method comprising:
since a needle 112 (col. 9, lines 16-17; fig. 6B) is depicted percutaneously established an access path through a second body lumen L1 (fig. 6B) and tissue wall T2 (fig. 6B) of a first body lumen L2 (fig. 6B), such that a distal end of the needle reaches an interior of a first body lumen L2 (col. 8, lines 19-23), the step of advancing a needle percutaneously to establish an access path through a second body lumen and a tissue wall of a first body lumen, such that a distal end of the needle reaches an interior of a first body lumen is present;

advancing a delivery system 120 (col. 9, line 27; fig. 6E; retractable sheath) for a stent 124 (fig. 6E) having distal and proximal flanges 122, 124 (col. 9, lines 44-46; fig. 6E) to the first body lumen interior (figs. 6E and 6G); and
since the stent is depicted as being delivered (see fig. 6G), the step of delivering the stent from the delivery system, such that the distal flange of the stent is deployed in the interior of the first body lumen and the proximal flange of the stent is deployed in the second body lumen is present.

    PNG
    media_image1.png
    249
    579
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    214
    334
    media_image4.png
    Greyscale

Regarding claim 10, Phan discloses the method, wherein the distal flange engages a distal face of the tissue wall and the proximal flange engages an interior wall of the second body lumen (see fig. 6G).
Regarding claims 11 and 16, Phan discloses the method, wherein after the delivery step the first and second body lumen are opposed and in fluid communication with each other (see fig. 6G).
Regarding claim 12, Phan discloses the method, wherein after the delivery step, drainage is established through the stent from the second body lumen to the first body lumen (col. 3, lines 47-51).
Regarding claim 13, Phan discloses the method, wherein the second body lumen is the gallbladder (col. 3, lines 4-5).
Regarding claims 14 and 17, Phan discloses the method, wherein the tissue wall is the gastric wall and the first body lumen is the stomach (col. 8, lines 43-44).
Regarding claim 15, Phan discloses a method for deploying stent across dajcent tissue layers (see Title), the method comprising:
since a percutaneous path of access to a first body lumen L2 (col. 8, lines 19-23) through a second body lumen L1 (fig. 6B) is depicted a being established, the step establishing a percutaneous path of access to a first body lumen through a second body lumen is present;
since a stent 124 (fig. 6E) having distal and proximal flanges 122, 124 (col. 9, lines 44-46; fig. 6E) is depicted as being delivered, the step of delivering the stent is present;
since the distal flange 124 (fig. 6G) is depicted as being deployed against a wall for the first body lumen within the first body lumen, the step of deploying the distal flange is present;
since the proximal flange 122 (fig. 6G) is depicted as being deployed against the wall of the second body lumen, the step of deploying the proximal stent is present; wherein
the step of pulling the distal flange back along the path to hold the wall of the first body lumen in apposition to a wall of the second body lumen is inherently present, since it is the only way to deploy flanges as claimed.
Regarding claim 18, Phan discloses the method, wherein the percutaneous path passes through a portion of the liver prior to the second body lumen (col. 3, lines 4-5).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2 and 4-8 are rejected under 35 U.S.C. 103 as being unpatentable over Phan et al. (US 10,321,910).
Regarding claim 1, Phan discloses a method for deploying stent across adjacent tissue layers (see Title), the method comprising:
since a needle 112 (col. 9, lines 16-17; fig. 6B) is depicted percutaneously established an access path through a second body lumen L1 (fig. 6B) and tissue wall T2 (fig. 6B) of a first body lumen L2 (fig. 6B), such that a distal end of the needle reaches an interior of a first body lumen L2 (col. 8, lines 19-23), the step of advancing a needle percutaneously to establish an access path through a second body lumen and a tissue wall of a first body lumen, such that a distal end of the needle reaches an interior of a first body lumen is present;
advancing a guidewire 102 (col. 7, lines 51-52; fig. 3A) along the access path to the first body lumen interior (see fig. 3A);
advancing a delivery system 120 (col. 9, line 27; fig. 6E; retractable sheath) for a stent 124 (fig. 6E) having distal and proximal flanges 122, 124 (col. 9, lines 44-46; fig. 6E) to the first body lumen interior (figs. 6E and 6G); and
since the stent is depicted as being delivered (see fig. 6G), the step of delivering the stent from the delivery system, such that the distal flange of the stent is deployed in the interior of the first body lumen and the proximal flange of the stent is deployed in the second body lumen is present.
Phan does not expressly disclose the step of removing the needle from over the guidewire, but motivates to do so by disclosing the needle being retractable (col. 6, lines 18-19).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide the method of Phan with the step of 
Regarding claim 2, Phan discloses the method, wherein a sheath is advanced over the guidewire such that a distal end of the sheath is disposed within the first body lumen, and wherein the delivery system is loaded over the guidewire and through the sheath (see fig. 3A).
Regarding claim 4, Phan discloses the method, wherein the delivery system includes an inner member with a lumen therethrough to receive the guidewire, and an outer member disposed coaxially about the inner member, whereby the stent is loaded on the delivery system between the inner member and the outer member (see figs. 3A and 6E).
Regarding claim 5, Phan discloses the method, wherein the deploying step comprises exposing a distal portion of the stent from within the delivery system, such that the distal portion forms a distal flange of the stent within the first body lumen (see figs. 6 E and 6G).
Regarding claim 6, Phan discloses the method, wherein the deploying step further comprises retracting the delivery system to place the distal flange of the stent in contact with an inner surface of the tissue wall (see figs. 6 E and 6G).
Regarding claim 7, Phan discloses the method, wherein the deploying step further comprises retracting the delivery system such that the distal end of the delivery system is disposed within the second body lumen (see figs. 6 E and 6G).
Regarding claim 8, Phan discloses the method, wherein the deploying step further comprises exposing a proximal portion of the stent from within the delivery system, such that the proximal portion forms a proximal flange of the stent within the second body lumen (see figs. 6 E and 6G).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Phan et al. (US 10,321,910) in view of Wing et al. (US 6,989,003).
Phan discloses the invention discussed above but does not expressly disclose the method, wherein the hollow needle comprises a trocar with a sharpened tip and an obturator inserted therethrough, and the obturator is removed from the trocar prior to advancing the guidewire through the trocar.
Wing teaches that it is known to use a trocar 10 (col. 6, line 30; fig. 1) with a sharpened tip 20 (col. 6, line 35; fig. 1) and removable obturator 14 (col. 6, line 33; fig. 1) that is withdrawn prior advancing instrument (col. 6, line 33).
Since both Phan and Wing belong to the same problem solving area, i.e. penetrating the body cavity, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to supply the needle of Phan with the trocar having removable obturator, as taught by Wing in order to insert instrument into the body cavity, as motivated by Wing (col. 6, line 33) and because the technique for improving a particular class of devices was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Phan et al. (US 10,321,910) in view of Rosenberg et al. (US 10,471,236).

Rosenberg teaches that it is known to provide access to the body cavity by advancing the instrument directly through a skin layer (col. 2, lines 10-12).
Since both Phan and Rosenberg belong to the same problem solving area, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide the method of Phan with the advancing the instrument directly through a skin layer, as taught by Rosenberg in order to convenience operation of the device because the technique for improving a particular class of devices was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Phan et al. (US 10,321,910) in view of Kalloo et al. (US 2015/0126906).
Phan discloses the invention discussed above but does not expressly disclose the method, wherein the steps are performed laparoscopically.
Kalloo teaches that laparoscopic access is well known traditional approach to the body cavity ([0005]).
Since both Phan and Kalloo belong to the same problem solving area, i.e. penetration of the body cavity, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to perform the method of Phan laparoscopically, as taught by Kalloo in order to make the procedure less 
Conclusion
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ILYA Y TREYGER whose telephone number is (571)270-3217.  The examiner can normally be reached on 9:00 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/ILYA Y TREYGER/           Examiner, Art Unit 3781